Citation Nr: 0306480	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from February 1972 to 
February 1974. 
He was granted service connection for a right ankle 
disability (denominated by the RO as residuals of right ankle 
sprain) in an April 1974 rating decision.  A 10 percent 
disability rating was assigned.  

In March 1999, the RO received the veteran's claim for an 
increase in the disability rating assigned his right ankle 
disability.  In a May 1999 rating decision, the RO confirmed 
and continued the assigned 10 percent disability rating.  The 
veteran disagreed with the May 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9), in August 1999.  

In February 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in January 2003 which continued the previously 
assigned 10 percent disability rating.  

The Board notes that although the veteran requested a BVA 
hearing in his August 1999 VA Form 9, he specifically 
withdrew his request in an August 1999 letter and  requested 
a hearing before a RO hearing officer.  The requested hearing 
was conducted in Cincinnati, Ohio in November 1999.  A 
transcript of that hearing has been associated with the 
record on appeal and has been reviewed by the Board.


Other issues

In an October 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
arthritis of the left hip and to a total rating based on 
individual unemployability due to service-connected 
disabilities.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and they will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.


FINDING OF FACT

The veteran's right ankle disability is manifested by 
complaints of pain.  Objective clinical findings include 
essentially normal range of motion, with no objective 
evidence of pain, instability or weakness on motion.


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5271 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right ankle disability, 
which is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).
  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's February 
2001 remand, by the remand itself, by the May 1999 rating 
decision, by the June 1999 statement of the case (SOC), and 
by the November 1999, December 1999, June 2000 and January 
2003 SSOCs of the pertinent law and regulations and the need 
to submit additional evidence on his claim.  

In March 1992, following receipt of an increased rating 
claim, the RO sent the veteran a letter notifying him that it 
would obtain private treatment records on his behalf if he 
would supply proper identifying information.  The RO 
forwarded release forms to the veteran.  

In March 2001, following the Board's February 2001 remand, 
the RO sent the veteran a letter notifying him that the RO 
would obtain any pertinent medical records identified by the 
veteran.  

Most significantly, an attachment to the January 2003 SSOC 
specifically referenced the VCAA and informed the veteran of 
the kind of evidence he was required to provide and the kind 
of evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Based on the above record, the Board concludes that the 
provisions of the VCAA dealing with notice have been complied 
with through the actions of VA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the RO's March 2001 request for 
medical information, the veteran stated that he had not seen 
a private physician for his ankle disability during the 
appeal period, but had received only VA treatment.  The 
veteran made a similar statement during his November 1999 
hearing.  The RO requested and obtained the veteran's VA 
treatment records.  The veteran identified records held by 
the Social Security Administration, and the RO requested and 
obtained those records.  Of record are reports of VA physical 
examination in March 1999, may 20001 and August 2001, as well 
as the report of an August 2002 VA orthopedic evaluation of 
the veteran.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; in his August 1999 VA Form 9 he stated 
that he did not want a BVA hearing.  The veteran was afforded 
a personal hearing before a RO Hearing Officer in November 
1999.  The veteran's representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right ankle disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).  He essentially contends that 
the right ankle disability is more severe than is 
contemplated by the currently assigned 10 percent rating.



Mittleider discussion

The Board notes that the veteran has been diagnosed with 
several disorders of the lower extremities that affect his 
ambulation and overall function.  These include hip and knee 
disorders, pes planus, a heel spur and diabetes.  These 
disorders are not service-connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  
The Board believes that there is sufficient evidence of 
record, including the VA examinations in March 1999, May 
2000, and August 2001, which specifically address and discuss 
the symptoms attributable to the veteran's right ankle 
disability, such that it can be adequately evaluated.  
However, to the extent that symptoms affecting the right 
ankle cannot be medically distinguished as related to service 
connected and nonservice connected disabilities, the Board 
will treat them as part of the service connected right ankle 
disability.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

The veteran is currently evaluated under Diagnostic Code 5271 
[ankle, limited motion].  An April 1974 VA examination report 
shows that he suffered a dislocation of the right ankle in 
service.  The May 2000 VA examiner's impression was 
degenerative joint disease as a result of a severe right 
ankle sprain. The veteran's principal complaint is right 
ankle pain.   

The veteran was initially evaluated under Diagnostic Code 
5003 for arthritis of the right ankle; the diagnostic code 
was later changed by the RO to Diagnostic Code 5271.  The 
medical evidence indicates that arthritis is present.  
However, Diagnostic Code 5003 rates by analogy to limitation 
of motion of the ankle under Diagnostic Code 5271.  Given 
this background, and upon a review of the rating schedule, 
the Board concludes that Diagnostic Code 5271 is the most 
appropriate code.  The veteran has not suggested another code 
as being more appropriate, and the Board can identify none.  
Therefore, the veteran will be rated under Diagnostic Code 
5271.

Schedular rating

Under Diagnostic Code 5271 [ankle, limited motion], the 
following levels of disability are included.

20% Marked;

10% Moderate.

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).

The Board observes that the words "moderate" and "marked" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2002).  As a general guide, the 
Board observes that "moderate" is defined as "of average or 
medium quality, amount , scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) at 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.

The veteran's service-connected right ankle disability is 
currently rated as 10 percent disabling, which is congruent 
with moderate disability under Diagnostic Code 5271.  The 
highest rating available under Diagnostic Code 5271 is 20 
percent.  To warrant a 20 percent rating, the evidence must 
show marked limitation of motion of the veteran's ankle.  

The March 2000 VA examination shows active and passive range 
of motion at 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  The normal range of motion of the ankle is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2002).  The April 2001 VA 
examination report shows 20 degrees of both dorsiflexion and 
plantar flexion.  These measurements are not consistent with 
marked limitation of motion, but are essentially normal, or 
near normal.  These recent measurements are consistent with 
the most recent evidence in an August 2002 orthopedic 
examination, which noted good range of ankle motion.  

The Board notes that a March 1999 VA examination report shows 
range of motion measured at 5 degrees dorsiflexion and 25 
degrees plantar flexion.  The measurement of dorsiflexion at 
5 degrees is not consistent with the other evidence of 
record.  There is some indication that this evidence may not 
have been accurately transcribed; in the same examination 
report, the examiner described findings as essentially normal 
and similar to the left foot.  Because this one reading of 
5 degrees of dorsiflexion is inconsistent not only with the 
remainder of the examination report but with three more 
recent examination reports, the Board places no weight of 
probative value on it.

With respect to the matter of whether there is gait 
impairment, which would be indicative of a "marked" or 
noticeable disability, of particular interest to the Board is 
the report of the May 2000 VA examination.  The veteran 
described numerous severe problems associated with his 
service-connected right ankle disability.  The examiner found 
that the ankle was essentially normal.  Specifically, there 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness or guarding of movement.  
Although the veteran brought a cane to the examination room, 
the examiner noticed that the cane never touched the ground.  
Moreover, although the veteran had a "marked right limp 
during formal examination, . . . this disappears on walking 
down the hall to and from the examination room."  Further, 
the veteran had no trouble standing on his right foot while 
dressing.  The examiner noted no callosities, breakdown or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  This assessment appears to be consistent with the 
other medical evidence of record, in particular the March 
1999 VA examination report, which identified no pain 
associated with motion, no instability, and essentially no 
objective findings at all.  

There is thus no objective medical evidence that there is 
impairment of the veteran's gait due to his service-connected 
right ankle disability.  The only evidence to that effect 
emanates from the veteran himself.  The Board discounts the 
veteran's self-serving attempts to make his symptomatology 
appear more severe than it is.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [although the Board must take into 
consideration the veteran's statements, it may consider 
whether self interest may be a factor in making such 
statements].  There is thus no credible evidence of a 
noticeable or "marked" disability.

The Board notes that the veteran stated on his August 1999 VA 
Form 9 that VA doctors had told him his increased rating 
claim should be approved.  However, the veteran has pointed 
to no specific medical evidence which supports the criteria 
for a higher rating.  His account of what a physician 
purportedly said is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In short, the evidence indicates that the veteran's service-
connected right ankle disability is manifested by subjective 
complaints of pain, with essentially normal clinical 
findings.  The Board observes that the most recent VA 
orthopedic evaluation of the veteran's ankle elicited no pain 
and only "minimal" tenderness to palpation.  Moreover, a 
January 2002 VA examiner was unable to elicit pain on 
inversion or eversion, flexion or extension of the feet.  
Although the veteran may experience discomfort due to his 
service-connected disability, such symptomatology is 
contemplated in the currently assigned 10 percent rating.   

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  See DeLuca, supra.  

The veteran stated that he experienced pain on motion of his 
right ankle in his November 1999 hearing, and he has 
reiterated this to various VA examiners.  However, the May 
2000 VA examiner noted no objective evidence for right ankle 
painful motion, instability, weakness, tenderness, abnormal 
movement, or guarding of movement.  There was no functional 
limitation on standing or walking.  This objective medical 
evidence appears to be consistent with all of the other 
medical evaluations of record.    

The veteran has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2002).  
Accordingly, the Board finds insufficient evidence to warrant 
a higher disability evaluation on the basis of additional 
functional loss.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right ankle disability.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected right ankle disability is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

